Citation Nr: 9912280	
Decision Date: 05/03/99    Archive Date: 05/12/99

DOCKET NO.  94-41 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a total rating based on individual 
unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to December 
1945.  

This matter initially came to the Board of Veterans' Appeals 
(Board) from an April 1993 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied the veteran an increased 
evaluation for his service-connected bilateral knee 
disability and his claim for a total rating for compensation 
purposes based on individual unemployability.  A notice of 
disagreement was received in June 1993.  In August 1993, a 
statement of the case was issued and the veteran's 
substantive appeal was received.  Personal hearings were held 
at the RO in December 1993 and November 1994.  In January 
1997, the Board granted the claim for an increased rating for 
the left knee disability, and denied the claim for an 
increased rating for the right knee.  In that decision, the 
Board remanded the claim for a total rating based on 
individual unemployability for further development.  The 
requested development was completed, and the case has been 
returned to the Board.  


FINDINGS OF FACT

1.  Service connection is in effect for right knee 
instability rated as 30 percent disabling, left knee 
dislocation of semilunar cartilage residual of frozen knee 
rated as 30 percent disabling, and dermatophytosis of the 
toes and fingers rated as 10 percent disabling; the combined 
rating for his service-connected disabilities is 60 percent.  

2.  The veteran completed several years of high school, and 
was employed as a truck and taxi cab driver since his 
separation from service to 1975.

3.  The veteran reported that he last worked in 1975, and has 
not been able to work since that time due to his physical 
limitations.

4.  The veteran has service-connected disabilities that are 
of such nature and severity as to preclude substantially 
gainful employment.


CONCLUSION OF LAW

The veteran meets the requirements for a total rating based 
on individual unemployability due to service-connected 
disabilities.  38 U.S.C.A. §§ 1155, 5107 (West 1996); 38 
C.F.R. §§ 3.340, 3.341, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Evidence associated with the claims folder, dated in the 
1940s and 1950s, reflects the veteran's years of employment 
as a taxi cab driver, as well as a truck driver.  In August 
1992, VA received the veteran's claim for a total rating 
based on individual unemployability.  On the form (VA Form 
21-8940), the veteran reported the following regarding 
employment: 1975 was the date his disability affected full 
time employment, the last date he worked full time, and the 
date he became disabled to work; the most he earned in 1974 
was $12,000 as a truck driver; he left his last place of 
employment because of his disability; and he did not expect 
to receive retirement benefits or workers compensation.  He 
did not attempt to obtain employment after he became 
disabled.  He reported that he had only completed several 
years of high school, and that he had not received any other 
education or training before or after he became disabled to 
work.  

Currently, service connection is in effect for the following 
disabilities: right knee instability rated as 30 percent 
disabling; left knee dislocation of semilunar cartilage 
residual of frozen knee rated as 30 percent disabling; and 
dermatophytosis of the toes and fingers rated as 10 percent 
disabling.  As noted in the Introduction, in a January 1997 
decision, the Board determined that a 30 percent rating was 
warranted for the veteran's service-connected left knee 
disability.  In that decision, the Board reviewed evidence 
which included a March 1993 VA examination, a March 1993 VA 
X-ray study, VA outpatient treatment records from February 
1991 to July 1992, personal testimony at the December 1993 
hearing, and a March 1992 letter from S. Sherman, M. D.  

As noted, the Board remanded the issue of unemployability for 
further development.  The Board requested that the veteran be 
afforded a VA examination to determine the current level of 
impairment associated with the veteran's right and left knee 
disabilities, including an opinion from the examiner 
regarding the effect of the disabilities on the veteran's 
unemployability.

As per the Board's remand, an examination was conducted in 
July 1997.  The following was noted on the physical 
examination: 30 degrees fixed flexion contracture to 95 
degrees for the right knee; 30 degrees fixed flexion 
contracture to 105 degrees for the left knee; well-healed 13 
centimeter curving medial parapatellar scar on the right 
knee; motor function 3/5 in quadriceps and hamstrings 
bilaterally; and distally, motor function on the right was 
4/5 in the tibialis anterior and EHL with 0/5 on the left in 
tibialis anterior and EHL.  X-rays revealed the following: 
mild degenerative arthritis of both knees with loss of medial 
compartment articular height especially on the right knee; 
marginal osteophyte formation; and diffuse osteopenia 
consistent with disuse osteoporosis bilaterally.  

The examiner opined that the veteran was profoundly disabled 
regarding contracture and immobility of both knees.  The 
examiner found that it was a combination of his service-
connected knee injuries and significant deconditioning.  The 
examiner pointed out that the degree of contracture and 
immobility of the knees combined with the loss of motor 
strength would be enough to make him unemployable with regard 
to his knees in any job which required standing and walking 
of any amount whatsoever. 

Legal Analysis

Generally, under 38 C.F.R. § 3.340(a)(1) (1998), total 
disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  Total disability may or 
may not be permanent.  The objective criteria are set forth 
in 38 C.F.R. § 3.340(a)(2) (1998), and provide for a total 
disability rating for any single disability or combination of 
disabilities prescribed a 100 percent evaluation in the 
Schedule for Rating Disabilities; or where the requirements 
of 38 C.F.R. § 4.16(a) are met.  

Pursuant to 38 C.F.R. § 4.16(a), a total rating is 
appropriate where a veteran has a single disability rated 60 
percent or more, or if there are two or more disabilities 
with at least one rated 40 percent and there is sufficient 
additional disability to bring the combined rating to 70 
percent or more and the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service 
connected disabilities.  For the purpose of one 60 percent 
disability, or one 40 percent disability in combination, 
certain disabilities will be considered as one disability: 
(1) disabilities of one or both upper extremities, or of one 
or both lower extremities, including the bilateral factor, if 
applicable; (2) disabilities resulting from common etiology 
or a single accident; (3) disabilities affecting a single 
body system, e.g. orthopedic, digestive, respiratory, 
cardiovascular-renal, neuropsychiatric; (4) multiple injuries 
incurred in action; or (5) multiple disabilities incurred as 
a prisoner of war. 

Here, the right and left knee disabilities will be rated as 
one disability given the provisions of 38 C.F.R. 
§ 4.16(a)(1).  The combined rating for the 30 percent rating 
assigned for each knee equals 51 percent.  See 38 C.F.R. 
§ 4.25 (1998).  Application of the bilateral factor yields a 
rating of 56 percent.  See 38 C.F.R. § 4.26 (1998).  
Therefore, the combined rating for the single bilateral knee 
disability equals 60 percent and the requirements of 
38 C.F.R. § 4.16(a) have been met.  The Board also notes that 
the most recent examination findings indicate that a higher 
rating for each knee may be warranted.  Now, it must be 
determined whether his service-connected disabilities would 
preclude the average person from substantially gainful 
employment and, thereafter, if not the average person, 
whether they preclude the veteran individually. 

As shown on the most recent VA examination of July 1997, the 
veteran's service-connected disabilities, particularly his 
knees, have resulted in physical limitations.  Looking solely 
at the bilateral knee condition, it appears that the veteran 
might engage in sedentary employment.  The examiner did note 
that he would not be able to perform a job that involved any 
amount of standing or walking.  Therefore, sitting was not 
considered limiting.  On that basis alone, it can be argued 
that he is not precluded from employment.  However, as an 
individual, the Board concludes the veteran is precluded from 
employment.  

When weighing additional factors such as work experience and 
education, it can reasonably be concluded that the veteran is 
individually precluded from employment.  The veteran's 
bilateral knee disability has significantly narrowed his 
employment options.  Most of his work experience has been as 
a truck and taxi cab driver, and his education consists of 
several years of high school.  In order to return to the same 
type of work, the strength and mobility of his knees would be 
essential to securing and maintaining employment.  However, 
that essential element is not present given the medical 
evidence and the opinion noted on the most recent VA 
examination.  Therefore, the evidence of record demonstrates 
that the veteran's service-connected disabilities render it 
impossible for him to obtain or retain substantially gainful 
employment.  Accordingly, a total rating based on individual 
unemployability due to service-connected disabilities is 
warranted.  Although the veteran has other nonservice-
connected disabilities, the Board finds that the service-
connected disabilities are sufficient to produce 
unemployability in this case.

ORDER

A total rating based on individual unemployability due to 
service-connected disabilities is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.


		
	J. E. Day
	Member, Board of Veterans' Appeals

VA Form 4597 attached manually

